               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

WEST CORPORATION,

                   Plaintiff,                            8:19-CV-282

vs.
                                                           ORDER
JODY KISTAITIS, et al.,

                   Defendants.


      IT IS ORDERED:


      1.    The parties' stipulation (filing 48) is approved.


      2.    The terms of the operative temporary restraining orders
            (filing 22 and filing 41) are extended, pursuant to Fed. R.
            Civ. P. 65(b)(2), through July 22, 2019.


      3.    The hearing previously set for July 11, 2019, is continued
            until such time as the parties advise the Court that further
            action is required.


      Dated this 11th day of July, 2019.


                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge
